EXHIBIT CHARMING SHOPPES MASTER TRUST SERIES 1999-2PAYOFF AND RELEASE AGREEMENT Dated as of October 25, 2009 among SPIRIT OF AMERICA, INC., as Servicer CHARMING SHOPPES RECEIVABLES CORP., as Seller and Class B Purchaser, CLIPPER RECEIVABLES COMPANY, LLC, as the Class A Purchaser, STATE STREET BANK AND TRUST COMPANY (as successor to State Street Global Markets, LLC) as Administrator for the Class A Purchaser and U.S. BANK NATIONAL ASSOCIATION, as Trustee SERIES 1999-2 PAYOFF AND RELEASE AGREEMENT (the “Agreement”), dated as of October 25, 2009, among SPIRIT OF AMERICA, INC., as Servicer(the “Servicer”), CHARMING SHOPPES RECEIVABLES CORP., as Seller and Class B Purchaser (in such capacities, the “Seller” or the “Class B Purchaser”),
